                 Case 21-10527-JTD             Doc 818         Filed 08/13/21        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                  )   Chapter 11
                                                        )
CL H WINDDOWN LLC, et al.,1                             )   Case No. 21-10527 (JTD)
                                                        )
                                   Debtors.             )   (Jointly Administered)
                                                        )   Ref. Docket No. 728
                                                        )
                                                        )

               ORDER GRANTING FIRST AND FINAL APPLICATION OF
           JEFFERIES LLC FOR COMPENSATION FOR SERVICES RENDERED
         AND FOR REIMBURSEMENT OF EXPENSES AS INVESTMENT BANKER
          TO THE DEBTORS AND DEBTORS IN POSSESSION FOR THE PERIOD
               FROM MARCH 8, 2021 TO AND INCLUDING JUNE 30, 2021

Upon consideration of the final application (the “Final Fee Application”)2 of Jefferies LLC

(“Jefferies”), the investment banker for the Committee, for entry of an order (this “Order”),

pursuant to sections 328(a), 330, 331, and 1103 of the Bankruptcy Code, Bankruptcy Rules

2014(a) and 2016, and Local Rules 2014-1 and 2016-1, granting final allowance of compensation

for professional services rendered by Jefferies during the period from March 8, 2021 to and

including June 30, 2021 (the “Final Compensation Period”) in the amount of $8,252,718.00 and

reimbursement of expenses incurred during such period in connection with such services in the

amount of $87,768.36; and this Court having determined that the legal and factual bases set forth

in the Final Fee Application establish just cause for the relief granted herein; and after due

deliberation and sufficient cause appearing therefor, it is hereby ORDERED that:



1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
  CL H Winddown LLC (8957); CL I Winddown LLC (3596); CL PH Winddown LLC (8957); CL PA Winddown
  LLC (5453); CL PIH Winddown LLC (8957); CL PP Winddown LLC (8957); CL RH Winddown LLC (8957); CL
  Sub Winddown LLC (8957); PP PA Winddown LLC (8322); CL R Winddown LLC (3727); and PSS Winddown
  LLC (9948).

2 Capitalized terms used but not otherwise defined in this Order shall have the meanings ascribed to such terms in the
  Final Fee Application.
              Case 21-10527-JTD         Doc 818       Filed 08/13/21   Page 2 of 2




       1.      The Final Fee Application is GRANTED as set forth herein.

       2.      Jefferies is allowed compensation for professional services rendered during the

Final Compensation Period on a final basis in the amount of $8,252,718.00.

       3.      Jefferies is allowed reimbursement of expenses incurred during the Final

Compensation Period in connection with its services to the Debtors in the amount of $87,768.36.

       4.      The Reorganized Debtors are authorized and directed to pay Jefferies all fees and

expenses allowed pursuant to this Order, less any amounts already paid to Jefferies for such fees

earned and expenses incurred during the Final Compensation Period.

       5.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted by this Order in accordance with the Final Fee Application.

       6.      The Court shall retain jurisdiction with respect to all matters relating to the

interpretation or implementation of this Order.

       7.      This Order shall be effective immediately upon entry.




       Dated: August 13th, 2021                          JOHN T. DORSEY
       Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE




                                                  2
